
	

116 SRES 31 ATS: Honoring the life of Harris L. Wofford, Jr. 
U.S. Senate
2019-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 31
		IN THE SENATE OF THE UNITED STATES
		
			January 25 (legislative day, January 24), 2019
			Mr. Casey (for himself and Mr. Toomey) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring the life of Harris L. Wofford, Jr. 
	
	
 Whereas the life of service and commitment of Harris L. Wofford, Jr., is an inspiration to the people of the United States and people around the world and will be for years to come;
 Whereas Harris L. Wofford, Jr., served in the Army Air Corps during World War II; Whereas Harris L. Wofford, Jr., served on the Civil Rights Commission established by President Dwight D. Eisenhower;
 Whereas Harris L. Wofford, Jr., was a champion of civil rights and nonviolence and helped create and pass the Civil Rights Act of 1957 (Public Law 85–315; 71 Stat. 634), the first civil rights legislation since Reconstruction;
 Whereas Harris L. Wofford, Jr., served as Special Assistant to the President for Civil Rights and Chairman of the Subcabinet Group on Civil Rights under President John F. Kennedy;
 Whereas Harris L. Wofford, Jr., played a key role in the formation of the Peace Corps and served as the special representative to Africa and director and associate director of operations in Ethiopia;
 Whereas Harris L. Wofford, Jr., participated in the Selma to Montgomery Civil Rights marches in 1965 in support of voting rights for African Americans;
 Whereas Harris L. Wofford, Jr., was a staunch advocate for higher education and served as the President of the State University of New York at Old Westbury and the President of Bryn Mawr College;
 Whereas Harris L. Wofford, Jr., served as Secretary of Labor and Industry in the Commonwealth of Pennsylvania from 1987 to 1991;
 Whereas Harris L. Wofford, Jr., served as a United States Senator for Pennsylvania from May 8, 1991, to January 3, 1995;
 Whereas Harris L. Wofford, Jr., was an advocate for health care access; Whereas Harris L. Wofford, Jr., championed national service and was instrumental in passing the National and Community Service Trust Act of 1993 (Public Law 103–82), which established AmeriCorps, the Senior Corps, and Learn and Serve America, and served as head of AmeriCorps;
 Whereas Harris L. Wofford, Jr., helped establish the Federal holiday marking the birthday of Martin Luther King, Jr., as a national day of service and worked on legislation directing the Corporation for National and Community Service to spearhead the effort marking this day of service; and
 Whereas, in 2012, Harris L. Wofford, Jr., was awarded the Presidential Citizens Medal, the second-highest civilian honor in the United States, for his lifetime of humanitarian work: Now, therefore, be it
		
	
 That— (1)the Senate—
 (A)notes with deep sorrow and solemn mourning the death of Harris L. Wofford, Jr.; (B)extends heartfelt sympathy to the entire family of Harris L. Wofford, Jr.;
 (C)honors and, on behalf of the United States, expresses deep appreciation for the outstanding and important service of Harris L. Wofford, Jr., to the United States; and
 (D)respectfully requests that the Secretary of the Senate communicate this resolution to the House of Representatives and transmit an enrolled copy of this resolution to the family of Harris L. Wofford, Jr.; and
 (2)when the Senate adjourns today, it stands adjourned as a further mark of respect to the memory of Harris L. Wofford, Jr.
			
